— Order, Supreme Court, New York County (Francis N. Pécora, J.), entered on February 25, 1991, which, insofar as appealed from, denied plaintiff’s motion for partial summary judgment on its first cause of action, unanimously affirmed, with costs.
The pertinent portions of the parties’ security agreement on which the first cause of action is based are susceptible to differing interpretations supportive of either of the positions urged by the parties, and thus parol evidence may be considered to determine the parties’ intent (67 Wall St. Co. v Franklin Natl. Bank, 37 NY2d 245, 248). Summary judgment is inappropriate where, as here, the intent of the parties *619cannot be determined from the face of the agreement (see, e.g., IBM Credit Fin. Corp. v Mazda Motor Mfg. [USA] Corp., 152 AD2d 451). Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Kassal, JJ.